Case 1:21-cv-00640-PLM-SJB ECF No.5, PagelD.19 Filed 08/04/21 Page 1of5

Case #: 1:21-cv-00640-PLM-SJB

Hard Dock

John James Sakocius
v
United States
John James Sakocius
4590 Breckenridge Dr. NE
Grand Rapids, MI 49525

August 4, 2021

Motion addressed to Magistrate Sally J. Berens,

Drivers License #: S 222 429 367 949

FILED -GR

August 4, 2021 12:42 PM
CLERK OF COURT
U.S. DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

BY-JMW SCANNED BY: J“ 974

There is overwhelming evidence of Moderna Inc. using placibo ingredients, indefinitely as to the

proposed outcome of 3.96 million deaths reported beyond burden. This dispostion would be
suppressed (Griswold v Connecticut, 381 US 479, 1965) and | would endure Great Seal damages.
| request the court accept the stacked, post de facto disposition expressed in writing in the

submitted petition. My prerogative is to advance this to the District Attorney and imply a

settlement.

| reitterate that | am comfortable accepting time lost as the price of my erronious activities in

the display of "Mental Health" confines and "Marijuana Use" confines. | adjust our mutual

resolution to expunge these documented records to bring satisfaction to reputation in the

pursuit of career pathways and marriage lineage. | do ask that those movements be ordered

last on the docket as a means of recouping means of livelyhood as a good-looking, well

educated male looking to reproduce.

Avoid damages - Introduce stored energy, suspended animation, rom capabilities, com

capabilities, adjustment gravitas, alexandria gravitas into evidence to prove GAAP as it is

directly correlated to bio engineering, fixed cost economics, and or compentcy resolutions.

¢ Dodd-Frank Walt Street Reform and Consumer Protection Act:
Case 1:21-cv-00640-PLM-SJB ECF No.5, PagelD.20 Filed 08/04/21 Page 2 of 5

-MIT scholars territory (withdraw stereotype, label)

-Moderna Inc., MRNA Ticker, $386.51 Stock Value, 155.19 B Cap, $600 Billion
Investment Protection

-Advance to settlement implied

e Sarbanes Oxley embued with 33 U.S. Code SCS 500. Deflection of current; liability to
riparian owners

-The current of such waters has been so deflected from its natural course as to cause by
producing caving of banks or otherwise serious damage or danger to property

-U.S. accepts deflected liability for medical training and real time scenerios that
heighten the standards of industry ethics and hands on atmospheric pressures

-Nondiscrimination training under Title VII
© GAAP & GGAP values expressed

-Opening statement: What is your self worth? Add an exponent. Store that for a rainy
day.

-Informative process allows you to become familiar with using Dodd-Frank Wall Street
Reform and Consumer Protection Act, Sherman Antitrust Act of 1890, Clayton Antitrust Act of
1914, Watershed Protection and Flood Prevention Act, and the Agriculture Adjustment Act of
1938. This would total $1-5 million in potential revenues as regards to attributed value.

-Independent actuaries "David" and "Alexandria" would assess the value of the
informative process in the billions and trillions (prithla to the references).

-Heptapod Language Math: Grounds to declare the value associated with mRNA stored
energy "deep state” pockets. | invoke my 5th amendment and this has no place in a Federal
District court and should be brought to the District Attorney for a settlement on behalf of the
United States and the reissue of my Sovereign Power.

-A pilot needs to fly the mRNA routes in the future because of the strength of
the fence. Right now were selling it as GAAP & GGAP value that can be extracted, but time will
inversely errode the barrier. This timeline change would be referred to as "changing of the
guard" and the installation of fixed pricing. There will always be an indicator with a code
Uranus, or the "Uranus Fixed Origin" on any timeline(I.£. Non-FDA Aprroved, lipids and proteins
v 3.96 morticians as a data set highlight mRNA's intangible functionality).

-The problem with this is, the United States is pooling those funds into
mRNA corporations, who will most likely answer to stock holder pressure. There may be an
administrator who transfers those funds to the foundation and trust of the Watershed
Case 1:21-cv-00640-PLM-SJB ECF No.5, PagelD.21 Filed 08/04/21 Page 3o0f5

Protection and Flood Prevention Act and the Sherman Antitrust Act of 1890 as storage vessels
for wealth to be extracted appropriately speaking. | would like to use my Sovereign Power to
Amend the Watershed Protection and Flood Provention Act to facilitate State Level "General
Ledgers" for the Watershed funds. Brown v Board is irrelivant; as they are still managed by the
Federal Government, however the family trees, lineages, and career industries the Acts are
there to preserve will not be poached by states that are functioning at higher capabilities and
transfering wealth through the looper.

-August 2, 2021 | exposed my Sovereign Power to the Nellis AFB to request the
immediate "Long Range Trajectory" on Moderna Inc. as per the stored energy of the mRNA
factions and the destination of those revenues. It is my belief a seperation of powers structure
is a priorty. What we are discovering is... we can identify value, but | don't have the
technological capabilities to locate pockets of energy and wealth at long distances, and even
reverse engineer that process on a civilian level. Again, | am calling for the overwhelming
evidence and protection of the consumer/civilian to push the envelope to a settlement with
your District Attorney. | have offered a very great resolution, but the invocation of my Sth
Amendment here tells you | can't compete without making assumptions and slandering
speculative theories in the court of law 100 years deep.

| procure my Sovereign Power under 15 U.S. Code SCS 77aa. Schedule of information required
in registration statement U.S. Code (2)

-United States of America
-Educated Civilian

-International Waters
-United States
-United Nations

-Lithuania (Claim Mars Orbital Bodies with Territorial Flag [Time Stamp],
Explorer of the Infinities)

-Mars Orbital Bodies
-Sovereign Power

-Nicha Accounting, Finance, Money Market
infrastructure

-Oasis

-Platform Medium
Case 1:21-cv-00640-PLM-SJB ECF No.5, PagelD.22 Filed 08/04/21 Page 4of5

-Midwest Regional Sports Documentation Astrophysically Represented Legally
as RA (Watershed and Sherman Antitrust)

15 U.S. Code SCS 77p - Additional remedies; limitation on remedies
-(c}) Removal of covered class actions
-Psychological business presence introduced to training and real time
-Abuse of the calander

-| appropriately reported the unannouced federal holiday on a market
day (July 5, 2021) and the confucius counter to my progress and have dismissed it as a quantum
entanglement solution as a derivative to status and the origin of outliers.

-Like a mathematical proof while maintaining reputation

-Any covered class action brought in any State court involving a
covered security, as set forth in subsection (b}, shall be removable to the Federal district court
for the district in which the action is pending, and shall be subject to subsection (b).

-15 U.S. Code SCS 771 - Civil liabilities arising in connection with
prospectuses and communications

-Interpretation is in defense of the general population
and ASSERTAINS the mitigation of traded liabilites (2), but | still choose to use this code as my
defense (7/5), and can willing LE do so.

Oasis and Mars Moons as a Function of Economic Systems and Opportune Engagements
-Urge District Attorney to settle this matter rather than driving it to trial
-Disposition | Trial | Jury | Evidence | Cost| Time |
-Oasis, Mars Moons, Technological Eggshell |
Sovereign Power to Move This Action to Settlement

-Sherman Antitrust Act of 1890 \ Sovereign Power Invocation of the Sth Amendment \
Clayton Antitrust Act of 1914

-75 (GE, GI, SI)
Mars Orbital Bodies

-Dodd-Frank Wall Street Reform and Consumer Protection Act (Shield)
Case 1:21-cv-00640-PLM-SJB ECF No.5, PagelD.23 Filed 08/04/21 Page 5of5

-Invocation of the Sherman Antitrust Act of 1890 ($1,651,480.00)

-Invocation of the Watershed Protection and Flood Prevention Act supported by the
Agriculture Adjustment Act of 1938 ($1,437,280.00)

Oasis Platform Extension
-15 U.S. Code SCS 77aa. Schedule of information required in registration statement
-15 U.S. Code SCS 77p - Additional remedies; limitation on remedies

-15 U.S. Code SCS 771 - civil liabilities arising in connection with prospectuses and
communications

33 U.S. Code SCS 500. Deflection of current; liability to riparian owners
CLOSING STATEMENT:

| urge the honorable Magistrate Sally J. Berens to take the overwhelming burden of evidence,
using descretion to remove dishonorable information from dialogue channels, and moving this
initial discovery to post-trial motions under the 6th Amendment and the invocation of the Writ
of Mandamus. The District Attorney will be asked to respectively expunge my record and make
available the funds requested in the amount of $1,651,480.00. | would ask the Magistrate to
recommend to the honorable Congressman Peter Meijer that a check be issued at the
Congressional Level via the Kansas City Treasury for the amount of $1,437,280.00. The
expungement process wil! be understood with zero liability recovered. Thank you for your time.

[ENCL]
Invocation of the 5th, 6th, and 7th Amendments
Invocation of the Writ of Mandamus
Invocation of the . - Writ of Certiorari
\
| | i, a : -
X ‘ai aw We
